I concur in the majority opinion. I think the majority opinion runs along proper lines. That my concurrence may not be misunderstood, I wish to reiterate what I have heretofore *Page 606 
written. The Public Service Commission is not a court, and cannot undertake to either enforce or abrogate contracts. It deals with common carriers (by virtue of the written law) upon the theory of public service, and not in view of any contract. What contracts may have been made is not a real consideration of the Public Service Commission, under its limited authority. If a concrete case comes within its purview, the Commission is authorized to make orders (under the police power) which will best subserve the public welfare. This is irrespective of contract rights. Whether there be any remedy for violated contract rights is not and cannot be an issue in the case. I so read the opinion, and with this explanation of my understanding of the opinion, I concur. There are several other reasons, which might be assigned for concurrence.